Citation Nr: 0007230	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
scoliosis.  

2.  Entitlement to service connection for bursitis of the 
left hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from August 1981 to May 
1992.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision, in part, denied service 
connection for tinnitus, lumbar spine scoliosis, and bursitis 
of the left hip.  Service connection was established for 
status post right ankle sprain, and a noncompensable rating 
was assigned.  

This case was before the Board in June 1996, at which time 
service connection for tinnitus and a compensable evaluation 
for residuals of a right ankle sprain were denied.  The 
claims of entitlement to service connection for lumbar spine 
scoliosis and left hip bursitis were remanded.  The RO has 
returned the case to the Board.    

That Board also notes that a rating decision of January 1999 
denied a rating in excess of 10 percent for service-connected 
lumbosacral strain.  In a February 1999 notice of 
disagreement, the veteran stated that her lumbosacral strain 
was 20 percent disabling.  In a November 1999 rating 
decision, the RO granted the benefit sought, and a 20 percent 
rating was assigned for lumbosacral strain, effective from 
December 16, 1996.  Accordingly, this matter is not before 
the Board.  Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the benefit sought on 
appeal is granted by the RO).


REMAND

On February 3, 1999, the veteran changed her representative 
to Texas Veterans Commission.  However, a representative from 
that organization has not yet been afforded the opportunity 
to review the claims file and present arguments on the 
veteran's behalf.  In order to ensure the veteran's due 
process rights, the case must be remanded for the veteran's 
current representative to present any additional evidence and 
arguments.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted above, the case was before the Board in June 1996, 
and certain medical opinions were requested.  One such 
request was for the examiner to specifically identify all 
disorders of the left hip and provide an opinion as to the 
degree of probability as to whether the inservice left hip 
complaints represented the onset of any current disorder 
found.  Although the RO was very conscientious in attempting 
to obtain the various medical opinions required, this opinion 
remains outstanding.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, for the reasons described above, the 
case must be remanded for the following:  

1.  In the event the veteran has received 
any private or VA treatment since 1993 
for her left hip disorder, those records 
should be obtained and made a part of the 
record.  

2.  The RO should furnish the veteran's 
claims file to an appropriate specialist 
who can provide a supplemental opinion.  
The specialist must have the claims 
folder available for review.  The 
specialist should answer the following 
questions:

a) Identify the veteran's current left 
hip disabilities. 

b) Is it as likely as not that each such 
disorder identified as a current left hip 
disability is causally related to the 
left hip symptoms that the veteran had 
during service?  

The examiner should explain the bases for 
the opinion, such as findings within the 
service records or the veteran's reported 
history.  If an additional examination is 
considered necessary, such examination 
should be scheduled for the veteran.  

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  Upon completion of the above actions, 
the RO should review the evidence and 
again consider the claims for service 
connection for scoliosis of the lumbar 
spine and for bursitis of the left hip.  
If either of the veteran's claims remains 
denied, both she and her current 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite 60 days within 
which to respond.  38 C.F.R. § 20.302 
(1999).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until she is notified.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


